DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of Applicant’s Affidavit filed on 12/08/2021, this action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al. (US 2009/0053388).
In re claim 1: Powers et al. discloses an airtight bag for preserving a first substance (smoked aroma) and at least one second substance (potato chips), the bag 50 comprising: a first opening device (top opening seal) that provides a first opening and an access to a user to the first substance  (smoked aroma) in the bag 50; at least 
In re claim 2: the first substance (smoked aroma) comprises a gaseous substance adapted to be inhaled by the user via said first opening (see figures 20 and 21 and paragraphs [0040] and [0081]).
In re claim 4: the at least one second substance (potato chips) comprises a snack product (potato chips) and wherein the at least one second opening can be larger than said first opening depending on the desired open area by a user when in use (see figures 20 and 21 and paragraphs [0040] and [0081]).
In re claim 5: the first and the at least one second opening devices comprise tearing devices (seam portions) adapted to be teared off by the user for providing said first and at least one second openings (see figures 20 and 21 and paragraphs [0040] and [0081]).
In re claim 10: the access to the first substance (smoked aroma) and the at least one second substances (potato chips) can be performed in a specified order (see figures 20 and 21 and paragraphs [0040] and [0081]). A user can first open the top seam and then the bottom, seam if desired.

In re claim 13: the first and the at least one second substances 504/505 include one or more of the following: a food product (potato chips), a liquid, or a medical product (see figures 20 and 21 and paragraphs [0040] and [0081]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US 2009/0053388) as discussed above, in view of Eilert et al. (US 7,971,717) Warr (US 5,593,229). Powers et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Warr:
In re claim 6: the tearing devices 40’ comprise a perforation 40’ (see figure 8 of Eilert et al.).  
st) and at least one second tearing devices 40’ (2nd) are positioned side by side at one end of said bag with a first perforation 40’ being positioned adjacent to a corner of the bag such that said first opening extends from the one end and an adjoining side of the bag and defines a first opening, and wherein said at least one second opening is an enlargement of the first opening and defines and 2nd opening (see figure 8 of Eilert et al.).  
In re claim 12: said opening devices include one or more of the following: a perforation device or perforation 40’ (see figure 8 of Eilert et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bag of Powers et al. with perforations as taught by Eilert et al. in order to help with the tearing opening of the bag (see figure 8 of Eilert et al.).  

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735